DETAILED ACTION

Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “computer readable storage device”.  In light of the Applicant's Specification being silent in defining the term “computer readable storage device” and acknowledging the current ordinary meaning of “computer readable storage device” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 11-15 to read “non-transitory computer readable storage device” which as support in the specification in paragraph 0060 in order to overcome the rejection under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent Application 20200081518).
As per claim 1, Yang teaches a method for configuring operations of an Information Handling System (IHS) [100, fig. 1A] comprising a lid panel [104, fig. 2A] and a base panel [102, fig. 2A], the method comprising:
determining a first lid state of the IHS based at least in part on a first angle of a hinge connecting the lid panel and the base panel of the HIS [0022, fig. 2B-2C, as pointed out and shown by figures 2B and 2C, a sensor is used to determine the position of the lead related to the angle where the angle is related to the movement of the hinge 206 of figure 1].
    PNG
    media_image1.png
    260
    739
    media_image1.png
    Greyscale

detecting a transition of the angle of the hinge to a second angle [0010, 0022, as shown in the figures above, the angle detection unit is used to the determine the angle between the hinge from top panel to the bottom panel].

determining modifications to a plurality of outputs of the IHS based on the transition from the first lid state to the second lid state [0025-0026, 0036, as pointed out based on the position of the lead or the angle of the lid, the device can be configuring to control the display, control the power of the camera, and so forth].
reconfiguring the plurality outputs of the IHS based on the determined modifications [0025-0026, 0036, as pointed out specific output can be determined and changes for example, laptop mode, tablet mode and so forth].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 20200081518) in the view of Shao (US Patent Application 20170010636).
As per claim 9, Yan teaches a base panel [102, fig. 2A].
104, fig. 2A] coupled to the based panel via a hinge [206, fig. 2A] [as shown in figure 2A, top panel 104 is connected to bottom panel 102 via hinge 206].
a logic unit [106, fig. 1A] configured by firmware instructions to:
determine a first lid state of the IHS based at least in part on a first angle of the hinge [0022, fig. 2B-2C, as pointed out and shown by figures 2B and 2C, a sensor is used to determine the position of the lead related to the angle where the angle is related to the movement of the hinge 206 of figure 1].
detect a transition of the angle of the hinge to a second angle [0010, 0022, as shown in the figures above, the angle detection unit is used to the determine the angle between the hinge from top panel to the bottom panel].
determine a second lid state of the IHS based at least in part on the second angle of the hinge [0022-0023, as shown from the figure above, angle 202 is transition from user visibility from an upper state to a lower state relatively to the eyes.  For example, the angle can be 60 degrees, 108 degrees, less than 60 and so forth.  All are determine by the sensor relatively to the hinge of the first panel to the second panel].
one or more processors [402, fig. 4].
a memory device coupled to the one or more processors, the memory device storing computer-readable instructions that, upon execution by the one or more processors, cause the system to [0014 memory couple with the processor to enable system operation]:
determine, based on the notification, modifications to a plurality of outputs of the IHS based on the transition from the first lid state to the second lid state [0025-0026, 0036, as pointed out based on the position of the lead or the angle of the lid, the device can be configure to control the display, control the power of the camera, and so forth].

Yang does not teach notify a process of the operating system of the IHS of the transition from the first lid state to the second lid state.
However, Shao teaches notify a process of the operating system of the IHS of the transition from the first lid state to the second lid state [0032, as pointed out based on the angle of rotation the operating system can be set for the device to operate on specific mode such as flat and non-flat or tablet or notebook accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Yang to include the method of Shao to allow the notification of the operating system in order to modify the operating system in relationship with device operation.  Doing so will enable the management of mode of operation of the device by the operating system.

Claim 2-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent Application 20200081518).
As per claim 2, Yang teaches determining a speed of the transition of the angle of the hinge to the second angle, wherein the modifications to the plurality of outputs are determined based on the speed of the transition of the angle of the hinge to the second angle [0011, 0025-0026, 0036, accelerometer is used to determine the angle position and where specific output or system configuration of the device is configured in based on the angle].

As per claim 3, Yang teaches if the speed of the transition of the hinge angle is above a threshold, the modifications to the plurality of outputs comprise terminating audio outputs by the HIS [0019, as pointed out based on the user setting scenario the microphone can be controlled accordingly.  For example, if the angle falls below specific range, or between specific ranges, the microphone can be controlled accordingly].

As per claim 4, Yang teaches if the speed of the transition of the hinge angle is above a threshold, the modifications to the plurality of outputs comprise minimizing a plurality of interfaces displayed by the HIS [0028, as pointed out specific application on the displayed can be minimized when the angle falls or between specific value].
As per claim 5, Yang teaches if the speed of the transition of the hinge angle is above a threshold, the modifications to the plurality of outputs comprise terminating outputs to one or more displays utilized by the HIS [0026, urn off display if angle is between certain range].

As per claim 6, Yang teaches the first lid state and the second lid state are determined further based on an orientation of the HIS [0021, as pointed based on orientation of the system specific angle of rotation can be known.  In this case, the orientation can be used to determine the angel or if the lid open or close or specific position].

As per claim 8, Yang teaches if the speed of the transition of the hinge angle is below a threshold, the modifications to the plurality of outputs comprise pausing a plurality of multimedia outputs of the HIS [0017, based on the specific angle or angel range, the device can be put into sleep mode].

As per claim 7, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 7 are also anticipated by Bircher for the same reasons set forth in the rejected claims above.


Claim 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application 20200081518) in the view of Shao (US Patent Application 20170010636).
As per claim 10, Yan teaches determine a speed of the transition of the angle of the hinge to the second angle [0011, 0025-0026, 0036, accelerometer is used to determine the angle position and where specific output or system configuration of the device is configured in based on the angle].
Yang does not teach notify the operating system process of the operating system of the IHS of the speed of the transition of the angle of the hinge to the second angle.
However, Shao teaches notify the operating system process of the operating system of the IHS of the speed of the transition of the angle of the hinge to the second angle [0032, as pointed out based on the angle of rotation the operating system can be set for the device to operate on specific mode such as flat and non-flat or tablet or notebook accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Yang to include the method of Shao to allow the notification of the operating system in order to modify the operating system in relationship with device operation.  Doing so will enable the management of mode of operation of the device by the operating system.

As per claims 12-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 12-20 are also rejected as being unpatentable over Yang in view of Shao for the same reasons set forth in the rejected claims above.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wnag (US 20120278638) teaches electronic device and control method.
Tsukamoto (US 20060139326) teaches managing laptop power based on display angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187